Case 0:21-cv-60582-RKA Document 5 Entered on FLSD Docket 03/16/2021 Page 1 of 1




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                        FT. LAUDERDALE DIVISION

CATERINA MASTRONARDI, as Parent and                                         Case No.: 0:21-cv-60582-RKA
Natural Guardian of G.M.,

                 Plaintiff,
vs.

UNITED BEHAVIORAL HEALTH, INC. d/b/a
OPTUM

            Defendant.
________________________________________/

                          PLAINTIFF’S NOTICE OF FILING CIVIL COVER SHEET
        Plaintiff, CATERINA MASTRONARDI, as Parent and Natural Guardian of G.M., by and through her

      undersigned counsel, hereby files the attached Civil Cover pursuant to this Court’s Notice [Dkt. 3].

         See Exhibit A.

         Dated: March 16, 2021

                                                                   Respectfully submitted,

                                                                   Your Insurance Attorney, PLLC
                                                                   Health and Medicine Law Firm Division
                                                                   Counsel for Plaintiff
                                                                   2601 S. Bayshore Drive,18th Floor
                                                                   Miami, FL 33133
                                                                   Ph: 305-444-5969
                                                                   Service email:
                                                                   health@mellawyers.com
                                                                   Attorney email:
                                                                   msanti@yourinsuranceattorney.com

                                                                   By:      /s/ Maria T. Santi
                                                                            MARIA T. SANTI, ESQUIRE
                                                                            Florida Bar No.: 117564




                          2601 S. Bayshore Drive |18th Floor | Miami, FL 33133 | Ph: 305-444-5969
